
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 452
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Payne (for
			 himself, Mr. George Miller of
			 California, Mr. Bishop of New
			 York, Mr. Kucinich,
			 Mr. Hinojosa,
			 Mrs. Davis of California,
			 Mr. Holt, Ms. Bass of California,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Jackson of Illinois,
			 Mrs. Maloney,
			 Mr. Lewis of Georgia,
			 Mr. Nadler,
			 Mr. Thompson of Mississippi,
			 Mr. Rush, Mr. McDermott, Ms.
			 Richardson, Ms. Fudge,
			 Mr. Moran,
			 Mr. Rangel,
			 Ms. Moore,
			 Mr. Levin,
			 Mr. Honda,
			 Ms. Clarke of New York,
			 Mr. Rothman of New Jersey,
			 Mr. Andrews,
			 Mr. McGovern,
			 Mr. Brady of Pennsylvania,
			 Ms. McCollum,
			 Mr. Baca, Ms. Schakowsky, Mr.
			 Dingell, Mr. Doyle,
			 Mr. Filner,
			 Mr. Deutch,
			 Mr. Gutierrez,
			 Mr. Visclosky,
			 Mr. Loebsack,
			 Mr. Price of North Carolina,
			 Mrs. McCarthy of New York,
			 Mr. Sherman,
			 Ms. Kaptur,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Miller of North Carolina,
			 Ms. Jackson Lee of Texas,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Ms. Brown of Florida,
			 Mr. Fattah,
			 Mr. Johnson of Georgia,
			 Mr. Boswell,
			 Mr. Berman,
			 Mr. Towns,
			 Mr. Becerra,
			 Mr. Carney,
			 Mr. Higgins,
			 Ms. Speier,
			 Mr. Grijalva,
			 Mr. Murphy of Connecticut,
			 Mr. Ellison,
			 Ms. Wilson of Florida,
			 Ms. Lee of California,
			 Mr. Davis of Illinois,
			 Ms. Norton,
			 Mr. Conyers,
			 Ms. Matsui,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Lynch,
			 Ms. Woolsey,
			 Mrs. Napolitano,
			 Mr. Kind, Mr. Meeks, Mr.
			 Critz, Ms. Linda T. Sánchez of
			 California, Mr. Al Green of
			 Texas, Mr. Hastings of
			 Florida, Mrs. Christensen,
			 Mr. Clarke of Michigan,
			 Mr. Pascrell,
			 Mr. Kildee,
			 Ms. Roybal-Allard,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Stark,
			 Mr. Garamendi,
			 Mr. Michaud,
			 Mr. Markey,
			 Mr. Pallone,
			 Mr. Richmond,
			 Mr. Cummings,
			 Ms. Edwards,
			 Mr. Israel,
			 Ms. DeLauro,
			 Mr. Ryan of Ohio,
			 Ms. Sutton,
			 Ms. Berkley,
			 Mr. Van Hollen, and
			 Mr. Peters) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the importance labor unions
		  play in ensuring a strong middle class by advocating for more equitable wages,
		  humane work conditions, improved benefits, and increased civic engagement by
		  everyday workers.
	
	
		Whereas labor unions make the middle class strong by
			 ensuring workers have a voice in both the market and in the Nation’s
			 democracy;
		Whereas, if unionization rates increased by 10 percentage
			 points, the typical middle class household would earn $1,479 more this year,
			 according to a study by the Center for American Progress;
		Whereas studies have found in areas with higher
			 unionization rates there also is greater civic engagement;
		Whereas unions raise the hourly wages of union workers by
			 an average of 15 percent, according to a study by the Center for Economic and
			 Policy Research, and members are much more likely to receive benefits;
		Whereas unions benefit even non-union workers—particularly
			 in highly unionized industries—by setting a high-standard for benefits and
			 wages that other employers must meet;
		Whereas unions build career ladders to the middle class by
			 increasing workers' access to career advancement through training;
		Whereas unions and their benefits are an especially
			 critical component in the economic mobility of women and communities of
			 color;
		Whereas unions advance government policies that support
			 the middle class, including the creation of the social safety net with programs
			 such as Social Security and Medicare;
		Whereas, throughout the middle part of the 20th century,
			 when unions were stronger, unions helped build the middle class by ensuring
			 that American workers were rewarded for their increased productivity with
			 higher wages;
		Whereas today unions continue to fight for laws that
			 support the middle class such as minimum wage laws and the Patient Protection
			 and Affordable Care Act of 2010, which ensures that all Americans will have
			 access to health insurance; and
		Whereas the countries with the strongest middle class all
			 have strong union movements: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the importance labor unions play in ensuring a strong middle class
			 by advocating for more equitable wages, humane work conditions, improved
			 benefits, and increased civic engagement by everyday workers.
		
